DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             COOPER JANIK,
                               Appellant,

                                    v.

  UNIVERSAL PROPERTY AND CASUALTY INSURANCE COMPANY,
                        Appellee.

                             No. 4D21-2692

                              [June 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No.
CACE19018769.

   Charles M. Auslander, John G. Crabtree, and Brian C. Tackenberg of
Crabtree & Auslander, LLC, Key Biscayne, and Michael C. Knecht of
Knecht Law Group, PLLC, Jupiter, for appellant.

  Paulo R. Lima and Elizabeth K. Russo of Russo Appellate Firm, P.A.,
Miami, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.